132 Mich. App. 520 (1984)
349 N.W.2d 198
BREWER
v.
PERRIN
Docket No. 68478.
Michigan Court of Appeals.
Decided March 5, 1984.
Quinn & Budaj, P.C. (by John P. Quinn), for plaintiff.
James A. Kandrevas, P.C. (by James A. Kandrevas), for defendants on appeal.
Before: M.J. KELLY, P.J., and HOOD and SHEPHERD, JJ.
HOOD, J.
In this action, plaintiff sued several defendants as the result of the death of her son, Gary Catron, who killed himself while confined at the Southgate City Jail. Plaintiff appeals as of right from a grant of summary judgment in favor of defendants Perrin, Haber, Tims and Sadowski,[1] all of whom are employees of the Southgate Police Department.
At about 3:30 p.m., April 27, 1979, 15-year-old Gary Catron came home drunk and promptly began to fight with his twin brother Terry. After *524 Gary armed himself with a butcher knife, plaintiff, their mother, telephoned the Southgate police for help.
When Officers Tims and Sadowski arrived, Gary, having apparently given up chasing his brother around the neighborhood, was returning home. From about 25 feet, the officers saw that Gary was staggering, bleeding from the mouth (his face was stained with blood), and had a butcher knife sticking out of his back pocket. Although Gary was belligerent and uncooperative, the officers were able to take the knife from him, handcuff him, and place him in the patrol car.
Defendants concede that Tims and Sadowski not only knew that Gary was a juvenile, but also recognized him from his previous contacts with the police. The evidence, however, does not clearly show that they knew either about Gary's particular behavioral problem and history of substance abuse, or that Gary had, at the Southgate Police Department's suggestion, received psychological counseling at the Downriver Guidance Center.
After arresting Gary, the officers talked with plaintiff. She claims that the officers merely asked her whether or not she could handle Gary and that she responded that she could not. The officers then said that they would take Gary into custody and that she could pick him up in about an hour. On the other hand, defendants claim that the officers asked plaintiff what she wanted to do. (Terry was complaining that he was afraid and wanted Gary taken out of the house.) She responded by asking them to arrest Gary. One of the officers told her he would take Gary and hold him at the jail, but that since he was a juvenile, she would have to come down to the jail later.
During the ride to the Southgate police station, *525 Gary was screaming loudly, kicking at the metal screen which separated him from the officers, cursing them, and challenging them to a fight. He continued to struggle as he was taken from the car to the booking area. In fact, when the handcuffs were removed, Gary began striking the Formica tabletop with his fists and again offered to fight the officers.
Gary was then confined in one of the two segregated cells designated by departmental policy to accommodate juveniles. Each of the two cells in the juvenile detention area has three concrete walls and a front which consists of steel bars and crossbeams. The two cells are separated from the security corridor by a metal door. Although the two cells are equipped with a sound monitoring system, no visual contact is available from the officers' station. The officers in charge must walk down to the juvenile section to check on persons held there.
The jail is equipped with a detoxification cell: a large cell with soft surfaces, no bars, and a large window which allows occupants to be easily observed from the security corridor. Although the detoxification cell was empty, the officers complied with a departmental policy that all juveniles, even if clearly intoxicated, must be housed in the juvenile detention area. Moreover, defendant Sadowski testified at his deposition that the policy required the detoxification cell to be used only for a person either unable to walk or unconscious.
Gary was still combative and belligerent when defendants Tims and Sadowski placed him in his cell. Because during most of his stay in the jail Gary was shouting and screaming so loudly that the noise disrupted the department's work, defendant Haber turned off the sound monitoring system for most of that time.
*526 During the 1-1/2 hours that Gary remained alive in his cell, defendant Haber walked past his cell only once. Gary appeared to be sleeping then (5 p.m.).
About 15 to 30 minutes later, Gary was found to have hanged himself. The suicide had consumed enough time for Gary to rip up his shirt, tie a part of it over the crossbeam and attempt to hang himself, fail because the knot gave, and use a second knot to successfully hang himself. He was pronounced dead on arrival at Wyandotte General Hospital.
Eventually, plaintiff sued. Her complaint contained five allegations: (1) architect's and builder's malpractice, (2) the city's liability for a defective building, (3) false arrest and false imprisonment, (4) assault and battery, and (5) deprival of Gary's constitutional rights in violation of 42 USC 1983. The trial court, however, dismissed the last three of these counts, ruling that no material questions of fact existed. Defendants Perrin, Haber, Tims, and Sadowski were therefore dismissed from the suit.
Plaintiff first argues that the trial court erred in granting summary judgment on the false arrest and false imprisonment count. Summary judgment under GCR 1963, 117.2(3) is inappropriate if a "genuine issue of fact is created when the affidavits, pleadings, depositions, admissions and documentary evidence, viewed in the light most favorable to the party opposing the motion, might permit inferences contrary to the facts as asserted by the movant". Opdyke Investment Co v Norris Grain Co, 413 Mich. 354, 360; 320 NW2d 836 (1982). However, if the undisputed facts allow only one reasonable interpretation, the question becomes a legal one. Hammitt v Straley, 338 Mich. 587, 597; *527 61 NW2d 641 (1953); Leisure v Hicks, 336 Mich. 148; 57 NW2d 473 (1953).
In order to prevail on this count, plaintiff must show that the arrest was not legal, i.e., without probable cause, Lewis v Farmer Jack Division, Inc, 415 Mich. 212, 218, fn 2; 327 NW2d 893 (1982); Filer v Smith, 102 Mich. 98; 60 N.W. 297 (1894). Probable cause to arrest is determined by whether or not the "facts available to the police at the moment of arrest would have justified a fair-minded person of average intelligence and judgment in believing that [the arrestee] had committed a felony". People v Goeckerman, 126 Mich. App. 517, 521; 337 NW2d 557 (1983). See also Beck v Ohio, 379 U.S. 89; 85 S. Ct. 223; 13 L. Ed. 2d 142 (1964); 1 Wharton's Criminal Procedure (12th ed), § 51, pp 144-145.
Based on the undisputed facts, we can only conclude that defendants did have probable cause to arrest Gary. His mother had earlier telephoned them saying that Gary was assaulting his brother with a knife. When Tims and Sadowski saw him, he was staggering, bleeding, and carrying the knife. Even though Gary was a juvenile, the police had probable cause to arrest him for felonious assault. MCL 750.82; MSA 28.277. Whether or not Gary could actually have been convicted is irrelevant because actual innocence is not an element of the tort of false arrest. Lewis, supra, 415 Mich. 218, fn 1.
Plaintiff also claims that the trial court erroneously granted summary judgment on the assault and battery count. GCR 1963, 117.2(1). Specifically, plaintiff had alleged that, during the arrest, defendants intentionally and nonconsensually touched Gary. Defendants counter by claiming that they are not liable because of governmental immunity.
*528 Plaintiff is alleging an intentional tort. 2 Michigan Law & Practice, Assault and Battery, § 2, p 529; Prosser, Torts (3d ed), § 10, p 40. As a general rule, intentional torts are not protected by governmental immunity: "[A]n intentional tort [is] not in the exercise or discharge of a governmental function." Lockaby v Wayne County, 406 Mich. 65, 77; 276 NW2d 1 (1979). See also Armstead v Jackson, 121 Mich. App. 239; 328 NW2d 541 (1981); Shunk v Michigan, 97 Mich. App. 626; 296 NW2d 129 (1980). But at times, the government finds it necessary to do things that would normally be called intentional torts:
"A tort is a civil wrong and conduct which is wrong within one setting can be permissible within another. For example, a police officer may not intentionally strike a citizen peacefully walking down the street, but his duty may require the police officer to intentionally strike another citizen to prevent him from murdering a third peaceful citizen." Lockaby, supra, 406 Mich. 82 (WILLIAMS, J., concurring.)
Governmental actions which would normally constitute intentional torts are protected by governmental immunity if those actions are justified. Conversely, if the actions are not justified, they are not protected by governmental immunity. Smith v Michigan, 122 Mich. App. 340, 344-346; 333 NW2d 50 (1983). Specifically, a police officer may use reasonable force when making an arrest. Firestone v Rice, 71 Mich. 377; 38 N.W. 885 (1888); 35 CJS, False Imprisonment, § 25, pp 657-660. Therefore, "`the measure of necessary force is that which an ordinarily prudent and intelligent person, with the knowledge and in the situation of the arresting officer, would have deemed necessary'". Barrett v United States, 62 US App DC 25, 26; 64 *529 F2d 148, 149 (1933). By itself, the use of handcuffs is not unreasonable force. McCullough v Greenfield, 133 Mich. 463; 95 N.W. 532; 62 LRA 906 (1903); Firestone, supra. Because plaintiff has never alleged that defendants used unreasonable force in arresting Gary, the trial court properly granted summary judgment on this count.[2]
Plaintiff also asks us to reinstate the § 1983 count. In her complaint, she alleged that defendants deprived Gary of his constitutional rights under the 14th Amendment to the United States Constitution under color of law by failing to provide him with necessary medical care and treatment while he was in the jail. Such a cause of action is allowed under § 1983 if the plaintiff alleges "acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs". Estelle v Gamble, 429 U.S. 97, 106; 97 S. Ct. 285, 292; 50 L. Ed. 2d 251, 261 (1976).[3] Every prisoner has the right to receive medical care under circumstances in which a reasonable person would seek medical care. Rust v Alaska, 582 P2d 134, 143, fn 34 (Alas, 1978). Prison or jail authorities must make available a level of medical care reasonably designed to meet the inmate's routine and emergency health care needs. Ramos v Lamm, 639 F2d 559, 574 (CA 10, 1980), cert den 450 U.S. 1041; 101 S. Ct. 1759; 68 L. Ed. 2d 239 (1981). A prisoner is entitled not only to have his physical *530 needs met, but also to have his psychological needs met. Inmates of Allegheny County Jail v Pierce, 612 F2d 754 (CA 3, 1979); Bowring v Godwin, 551 F2d 44, 47 (CA 4, 1977).
In evaluating a plaintiff's claim of failure to provide necessary medical care and treatment, courts use a two-step test: "It requires deliberate indifference on the part of [the] officials and it requires the prisoner's medical needs to be serious." West v Keve, 571 F2d 158, 161 (CA 3, 1978).
Hendrix v Faulkner, 525 F Supp 435, 454 (ND Ind, 1981), explained the second of these requirements: "A medical need is serious if it is `one that has been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person would easily recognize the necessity for a doctor's attention.' Laaman v Helgemoe, 437 F Supp 269, 311 (D NH, 1977)." In the present case, we believe that a rational jury could infer from the record that Gary had serious medical needs that should have been recognized by defendants. Plaintiff's expert testified at his depositions that he believed that not only did Gary urgently and immediately need medical treatment while in custody but also that this need must have been sufficiently obvious to the police officers.
We also believe that a jury could reasonably find deliberate indifference on defendants' part. To show this prong of the test, a plaintiff must "show either denied or unreasonably delayed access to a physician for diagnosis or treatment of a discomfort-causing ailment, or failure to provide prescribed treatment". Todaro v Ward, 431 F Supp 1129, 1133 (SD NY, 1977). See also Ramos, supra, 639 F2d 575.[4]
*531 Patzig v O'Neil, 577 F2d 841 (CA 3, 1978), is similar to the present case. There, the deceased had been arrested at about 4:30 a.m. and given a breathalyzer test at 6:07 a.m. (The result was.06%.) Eight minutes later, she was given a medical examination and was then put in a cell with two others. Somewhere between 9 and 9:40 a.m. she was taken out of the cell in order to make a telephone call. Because she refused to go back into her cell after making the call, the defendants placed her in a vacant cell. She then became hysterical and did not calm down for 30 minutes. At 10 a.m. the defendants found that she had hanged herself with her belt. Jail regulations had required that defendants take the belt away from her. Furthermore, although checks were required every 15 minutes by the regulations, the matron had only checked every 30 minutes. The court affirmed the summary judgment and ruled that callousness, not mere negligence, is the proper standard for a § 1983 action: "`More is needed than a naked averment that a tort was committed under color of state law.'" 577 F2d 848.
For a number of reasons, however, the present case is different. First, even before being arrested, Gary had become so distraught that he had attacked his own twin brother with a butcher knife. He had also been drinking. Alcohol is a depressant. A person sobering up can become quite depressed. Whether or not defendants knew or believed these things is obviously a question of fact, and thus a jury question. Furthermore, the evidence has not foreclosed a consideration of whether or not defendants had actual knowledge of Gary's psychological problems.
*532 Second, MCL 764.27; MSA 28.886 states that a juvenile under 17 must "be taken immediately before the juvenile division of the probate court of the county" where the offense occurred. This, defendants failed to do.[5]
Third, there is evidence that defendants failed to effectively monitor Gary while he was in his cell. Only once did anyone check on him. Moreover, the sound monitoring system was turned off. It could be shown that, at least in part, the monitoring system must have been installed to prevent suicides.[6]
In summary, based on the facts so far developed in this case, we believe that a jury could reasonably conclude (1) that defendants should have known that Gary needed medical attention and (2) that the failure to adequately monitor or to provide any medical help constituted being "deliberately indifferent" to Gary's medical needs.
Affirmed in part, reversed in part, and remanded. No costs, neither side having prevailed in full.
NOTES
[1]  In the rest of this opinion, these four will be referred to as "defendants". The other defendants are not a part of this appeal.
[2]  On remand, plaintiff may amend her complaint on this count.
[3]  Estelle is an Eighth Amendment case. Because Gary was merely a detainee, the Eight Amendment does not apply. Bell v Wolfish, 441 U.S. 520, 535, fn 16; 99 S. Ct. 1861; 60 L. Ed. 2d 447 (1979). However, Eighth Amendment analysis provides useful analogies to plaintiff's due process claim; due process protects a detainee from abusive treatment. Meshkov v Abington Twp, 517 F Supp 1280, 1284 (ED Pa, 1981). Moreover, "[i]t would be anomalous to afford a pretrial detainee less constitutional protection than one who has been convicted". Hampton v Holmesburg Prison Officials, 546 F2d 1077, 1079-1080 (CA 3, 1976).
[4]  For example, Franklin v State of Oregon, State Welfare Div, 662 F2d 1337, 1347 (CA 9, 1981), found that the plaintiff had sufficiently stated a cause of action when he alleged that, even though he had a throat tumor, he had been put in a cell with a heavy smoker.
[5]  At least one case has, however, ruled that the failure to comply with such statute does not in and of itself amount to deliberate indifference. Wright v Wagner, 641 F2d 239, 241 (CA 5, 1981). See also Patzig, supra.
[6]  At least one study indicates that 27% of suicide victims studied were young, white males who were intoxicated when arrested and who committed suicide within three hours of their incarceration. Final Report to National Institute of Corrections on National Study of Jail Suicides (1981).